Title: From Thomas Jefferson to Albert Gallatin, 20 September 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 20. 1802.
          
          In my last I informed you I should have an opportunity of getting mr Madison’s opinion on the expediency of the sailing of the John Adams. I have done so, communicating to him your’s & mr Smith’s letters on the subject. the latter having informed us that two months pay were already advanced to the men, & her stores provided, the consideration of a defective appropriation was already got over, & we were committed in it: and the remaining expences of the voyage were thought so small as to be overweighed by the advantages which may result from her going. to this opinion I have acceded, tho’ not with entire satisfaction I confess. perhaps I build too much on the expectation of a state of peace with Marocco & Tunis. perhaps I see too strongly the embarrasment of the defective appropriation. would it be possible to put the extra advances on the footing of a debt incurred, the arrearages of which might be covered by a future appropriation? should the John Adams find us at peace with all the Barbary powers except Tripoli, I have referred to mr Smith to recall all the frigates except two, before winter, or to let the question lie till we get together. I expect to set out for Washington this day sennight, & to be there on the last day of the month; but I may be 1. 2. or 3. days later. mr Madison will not be there so soon. Accept my affectionate salutations.
          
            Th: Jefferson
          
        